DETAILED ACTION 
Claims 1-14, submitted on January 10, 2021, are pending in the application.  Claims 1, 5, and 10 are rejected for the reasons set forth below.  Claims 2-4, 6-9, and 11-14 are objected to but would be allowable if rewritten in independent form.  No claim is allowed.  
This application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the Leahy-Smith America Invents Act (AIA ), Pub. L. No. 112-29, 125 Stat. 284 (2011).  In the event that determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement 
In the information disclosure statement submitted on January 10, 2021, copies of non-patent literature documents 7 and 8 (by Pandit et al. and Phillips et al.) were not submitted to the Office, so they have not necessarily been considered.  
Claim Objections 
Claims 5 and 10 are objected to because “in need thereof” should be inserted after “the subject.”  Appropriate correction is required.  
Allowable Subject Matter 
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Except for the claim objections above, claims 6-9 and 11-14 are otherwise objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections – 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:  
A person shall be entitled to a patent unless –   
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.  
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by PubChem CID 91569579 (March 2015).  The compound (cited in applicant’s IDS1) is within the scope of the formula recited in claim 1, wherein R₁ is hydrogen and R₂ is methyl.  The stereochemistry of the compound from the prior art is not specifically stated, but it is nevertheless implicit that it is a mixture of both enantiomers.  
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by PubChem CID 127042400 (June 2017) and 127042742 (June 1027).  See the chemical structures of the compounds illustrated in the references cited in applicant’s IDS.  
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips (Eur. J. Med. Chem. 2015;106:120-31).  Phillips2 discloses (see compounds 10b, 10d, 10f, and 10h in Table 1 at p. 123) compounds of the formula in claim 1, wherein R₁ is hydrogen and R₂ is methyl, ethyl, or isopropyl.  
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips (Bioorg. Med. Chem. 2003;11:35-41).  Phillips (cited in applicant’s IDS) discloses (see compound 17 in Scheme 2 at p. 37) a compound of the formula in claim 1, wherein R₁ is hydrogen and R₂ is methyl.  
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hedaya (Mol. Med. Rep. 2016;13(4):3311-18).  See compound PH23 in Table I at p. 3313.  
Claim Rejections – 35 USC § 112, Enablement 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
Claims 5 and 10 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for treating the diseases recited in claims 7-8 and 12-13, does not reasonably provide enablement for use as a panacea.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  See MPEP3 2164 (The Enablement Requirement).  Claims 5 and 10 are in the pharmaceutical arts and are directed to methods of treating a subject suffering from “a disease.”  There is no limitation on the nature of the disease, and in effect, the claims are drawn to using the compounds of claim 1 as a cure-all or panacea, capable of treating any and all diseases.  The examiner’s impression of the state of the prior art is that such a utility is not credible.  Even though the level of one of ordinary skill in the pharmaceutical arts is gener-ally high, the level of predictability is low.  Therefore, a large amount of direction provided by the inventor, especially working examples, would be needed in order to practice claims 5 and 10 in their full breadth.  See MPEP 2164.03 (Relationship of Predictability of the Art and the Enable-ment Requirement).  As a result, the examiner concludes that one of skill in the art would be burdened with undue experimentation when attempting to practice the methods of claims 5 and 10 based on the content of applicant’s disclosure.  In order to overcome this rejection, the exam-iner suggests that the limitations of claims 7 and 12, respectively, be incorporated into claims 5 and 10.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Registered users may obtain information regarding the status of this application from Patent Center, which may be found at patentcenter.uspto.gov.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about Patent Center or the DOCX file format, call the Electronic Business Center at 866-217-9197.  A Customer Service Representative is available by telephone at 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


    
        
            
        
            
    

    
        1 See the information disclosure statement (IDS) submitted on January 10, 2021.  
        2 This reference was cited in applicant’s IDS, but applicant only provided a copy of the abstract.  A copy of the complete reference is included with this action.  The rejection is based upon the disclosure of the attached document, not just the abstract.   
        3 Manual of Patent Examining Procedure (MPEP), Latest Revision June 2020 [R-10.2019]